966 F.2d 1444
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph C. SHIPP, Defendant-Appellant,v.UNITED STATES OF AMERICA, Plaintiff-Appellee.
No. 92-6349.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 12, 1992

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  William M. Kidd, Senior District Judge.  (CR-88-102-K, CA-92-9-E-K)
Ralph C. Shipp, Appellant Pro Se.
William Anthony Kolibash, United States Attorney, Elkins, West Virginia, for Appellee.
N.D.W.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Ralph C. Shipp appeals from the district court's orders refusing relief under 28 U.S.C. § 2255 (1988), and denying his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit and that the district court did not abuse its discretion in denying the motion for reconsideration.   See United States v. Polk, 905 F.2d 54 (4th Cir.), cert. denied, 59 U.S.L.W. 3391 (U.S. 1990).  Accordingly, we affirm on the reasoning of the district court.  United States v. Shipp, Nos.  CR-88-102-K, CA-92-9-E-K (N.D.W. Va.  Jan. 22 and Feb. 13, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED